[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         NOVEMBER 26, 2007
                             No. 07-12571                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 05-00039-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                  versus

AMILCAR BARROS-GOMEZ,
a.k.a. Toty,
a.k.a. El Negrito,
a.k.a. Carlos Palmar,
a.k.a. Robert Higius,

                                                   Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 26, 2007)

Before BIRCH, DUBINA and BLACK, Circuit Judges.
PER CURIAM:

      David Mengers, appointed counsel for Amilcar Barros-Gomez, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the record confirms counsel’s assessment of the relative merits of any

potential issues for appeal. Because the record reveals no issues of arguable merit,

we GRANT counsel’s motion to withdraw and AFFIRM Barros-Gomez’s

conviction and sentence.




                                          2